891 So. 2d 599 (2005)
Christopher SHEELY, Appellant,
v.
STATE of Florida, Appellee.
No. 1D04-4994.
District Court of Appeal of Florida, First District.
January 13, 2005.
Appellant, pro se.
Charlie Crist, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant challenges the trial court's denial of his motion seeking additional jail credit, filed pursuant to Florida Rule of Criminal Procedure 3.800(a). The appellant's claim is not cognizable under rule 3.800(a) because he relies on an extra-record document, rather than record portions, to establish his entitlement to relief, and thus, his claim would require an evidentiary hearing to resolve. Clark v. State, 851 So. 2d 826, 827 (Fla. 1st DCA 2003); State v. Mancino, 714 So. 2d 429 (Fla.1998). Thus, we affirm without prejudice to the appellant's right to seek relief regarding any additional jail credit due to him in a timely filed motion for postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850. See, e.g., Benitez v. State, 744 So. 2d 1131 (Fla. 2d DCA 1999).
AFFIRMED.
ERVIN and BENTON, JJ., concur; KAHN, J., concurs in result only.